DETAILED ACTION
This action is pursuant to the claims filed on 02/12/2020. Claims 1-5, 13-14, 20-29, and 31-33 are pending. A first action on the merits of claims 1-5, 13-14, 20-29, and 31-33 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 21-22 are objected to because of the following informalities:  
Claim 21 line 1; “the electrode studs” should read “the plurality of electrode studs” to increase clarity.
Claim 22 line 1; “each electrode stud” should read “each electrode stud of the plurality of electrode studs” to increase clarity.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a snap-like body configured for removable reception by a sensor device” in claim 20. This limitation will be interpreted as a standard electrode snap shape disclosed in figure 1 having at least a base and a protruding post.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 13-14, 20-29, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22, 23, 24, 25, 27, 28, and 29 recite the limitation "the electrode body".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to be “the electrode base”. Claims 2-5, 13-14, 20-29, and 31-33 inherit this deficiency from claim 1.
Claim 4 recites the limitation “the electrode base is coupled to the device side of the patch body”. This limitation directly contradicts with parent claim 2 reciting “the electrode base is coupled to the skin side of the patch body”. As such, the metes and bounds of this claim are indefinite as it is unclear if the electrode base is coupled to the device side of the patch body or the skin side of the patch body. Claim 5 inherits this deficiency. For the purposes of examination and based on the review of applicant’s specification, claims 4 and 5 will be interpreted to be dependent from claim 1 rather than claim 3. Claim 5 inherits this deficiency. 
Claims 20 recite the limitation "a sensor device".  It is unclear if this limitation is to be interpreted as a second sensor device distinct from “a sensor device” of claim 1 or if this limitation is to be interpreted as claiming antecedent basis to “a sensor device of claim 1”. For examination purposes, this limitation will be interpreted to be “the sensor device”.
Claim 21 recites the limitation "a wide base, and each hydrogel cap being affixed to a wide base of an electrode stud".  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation will be interpreted to read as “a wide base, and each hydrogel cap being affixed to a respective wide base of a respective electrode stud of the plurality of electrode studs”.
Claim 22 recites the limitation "in which a hydrogel cap may be disposed". It is unclear if “a hydrogel cap” is referring to a distinct hydrogel cap the plurality of hydrogel caps of claim 1 or if this limitation is claiming a hydrogel cap distinct from the plurality in claim 1. For examination purpose, this limitation will be interpreted to read as “in which a corresponding hydrogel cap of the plurality of hydrogel caps may be disposed”. Claims 23-26 inherit this deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 20-22, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Cross (U.S. PGPub No. 2008/0288026).
Regarding claim 1, Cross teaches An electrode patch (Fig 2 patch device 10) comprising: a patch body having a skin side and a device side (Fig 2 support layer 72 having skin (bottom) side and device (upper) side), the skin side having an adhesive coating ([0082]); an electrode base coupled to the patch body (Fig 2 snap support layer 66); a plurality of electrode studs securely mounted to the electrode body (Fig 2 snaps 48 mounted to snap support layer 66), the electrode studs each being configured for electrical connection to a sensor device at the device side of the patch body (Fig 2, posts 58 of snaps 48 configured for connection to medical device 10; [0047]); and a plurality of hydrogel caps securely mounted to the electrode studs (Fig 2 hydrogel caps 28 mounted to bottom face 56 of snaps 48 during use), each of the plurality of hydrogel caps being in electrical contact with one of the plurality of electrode studs ([0048] and see Fig 2).
Regarding claim 4, Cross further teaches wherein the electrode base is coupled to the device side of the patch body (Fig 2, snap support layer 66 (electrode base) is coupled to device side of support layer 72; Examiner notes the pending 112(b) rejection for claims 4-5 noted above .
Regarding claims 20-21, Cross further teaches the electrode studs each having a snap-like body configured for removable reception by a sensor device (Fig 2, snap posts 58 of studs are configured for removable reception to medical device 10 (shown in Fig 5)) the electrode studs each comprising a wide base, and each hydrogel cap being affixed to a wide base of an electrode stud (Fig 2, hydrogel caps 28 are fixed to base 56 of snaps 48).
Regarding claim 22, Cross further teaches each electrode stud being mounted to the electrode body ((Fig 2, electrode studs 48 mounted to electrode body 66)) so as to form a shallow depression in which a hydrogel cap may be disposed (Fig 2 studs 54 and snaps 48 are mounted in such a way that a shallow depression is formed in frame layer 72 to dispose hydrogels 28 (i.e., snaps 48 do not protrude into apertures of layer 72, thus at least partially form a shallow depression in frame layer 72)).
Regarding claims 27-28, Cross teaches the device of claim 1 as stated above, Cross further teaches the patch body being a first patch body (Fig 2 support layer 72 is first patch body), the electrode patch further comprising a second patch body (Fig 2 retention seal layer 72 defines second patch body), the electrode body being disposed between the first patch body and the second patch body (snap support layer 66 is between layers 72 and 62); the electrode body being at least partially enclosed by the first patch body and the second patch body (Fig 2 snap support layer 66 is at least partially enclosed by layers 72 and 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Ginn (WO 2016010983).
Regarding claim 2, Cross teaches An electrode patch (Fig 2 patch device 10) comprising: a patch body having a skin side and a device side (Fig 2 snap support layer 66 defines patch body with skin and device side); an electrode base coupled to the patch body (Fig 2 frame layer 72 defines electrode base coupled to snap support layer 66); a plurality of electrode studs securely mounted to the electrode body (Fig 2 snaps 48 mounted to snap frame layer 72 during use via hydrogel 28), the electrode studs each being configured for electrical connection to a sensor device at the device side of the patch body (Fig 2, posts 58 of snaps 48 configured for connection to medical device 10; [0047]); and a plurality of hydrogel caps securely mounted to the electrode studs (Fig 2 hydrogel caps 28 mounted to bottom face 56 of snaps 48 during use), each of the plurality of hydrogel caps being in electrical contact with one of the plurality of electrode studs ([0048] and see Fig 2) wherein the electrode base is coupled to the skin side of the patch body (Fig 2 frame layer 72 is on skin side of snap support layer 66).
Cross fails to teach wherein the skin side of the patch body has an adhesive coating.
In related prior art, Ginn teaches a similar electrode patch device (Fig 1) wherein a similar skin side of a similar patch body (Fig 1 support layer 72 having skin side 72) has an adhesive coating ([0057]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skinside of the patch body of Cross in view of Ginn to incorporate an adhesive coating on the skin side to arrive at the device of claim 2. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of physically securing the skin side of the patch body with the other components of the electrode patch as the use of adhesives is well-known in the art ([0057]).
Regarding claim 3, Cross/Ginn teach the device of claim 2 as stated above. Cross further teaches wherein the patch body forms an aperture through which the electrode studs may protrude (Fig 2 snap support layer 66 has aperture)
Cross fails to explicitly teach more than electrode stud is capable of protruding through the aperture
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide a single aperture through which the electrode studs may protrude, since applicant has not disclosed that having a single aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with more than one aperture respectively corresponding to each electrode stud.
Regarding claim 14, 
Cross fails to teach a flexible material comprising one of a fabric, a mesh, a breathable membrane, or a plastic.
 In related prior art, Ginn teaches a similar electrode patch device (Fig 1) comprising a flexible material ([0070]); the flexible material comprising one of a fabric, a mesh, a breathable membrane, or a plastic ([0070] disclosing breathable nonwoven material). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cross in view of Ginn to incorporate the breathable nonwoven flexible material to arrive at the device of claim 14. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable advantage of providing the patch with a breathable material to increase comfort during use ([0070]).
Claim 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (U.S. PGPub No. 2008/0288026).
Regarding claim 5, Cross teaches the device of claim 4 as stated above. Cross further teaches wherein the patch body forms an aperture through which the hydrogel caps may protrude (Fig 2 center aperture of support layer 72)
Cross fails to explicitly teach more than one hydrogel cap capable of protruding through the aperture
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide a single aperture through which the hydrogel caps may protrude, since applicant has not disclosed that having a single aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with more than one aperture respectively corresponding to each hydrogel cap.
Regarding claim 29, Cross teaches the device of claim 1 as stated above. Cross further teaches the patch body (Fig 2 support layer 72) and electrode body (Fig 2 snap support layer 66) comprising a unitary item of manufacture (examiner notes this limitation is a product-by-process limitation and need not be mapped to reject the base claim as the process providing a unitary item of manufacture yields no structural difference), the patch body forming a more flexible portion and the electrode body forming a more rigid portion (Fig 2 and [0048] snap support layer 66 is ‘stiff’ supporting material; [0048] frame layer 72 is a hydrocolloid layer; therefore frame layer 72 is more flexible than support layer 66).
Cross fails to explicitly teach wherein the patch body and electrode body define a unitary item of manufacture.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the patch body and electrode body having a unitary body of manufacture, since applicant has not disclosed that having a unitary body of manufacture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the patch body and electrode body having separate bodies of manufacture while still being capable of being mechanically and electrically coupled for use. 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross in view of Thomspon (U.S. PGPub No. 2014/0206976).
Regarding claim 13, Cross teaches the device of claim 1 as stated above. 
Cross fails to teach a plurality of lobes configured to reduce patch-skin shear forces along a plurality of force vectors.
In related prior art, Thomspon teaches a similar electrode patch (see Fig 1) wherein the patch comprises a plurality of lobes configured to reduce patch-skin shear forces along a plurality of force vectors ([0056-0057] and Fig 1; curvature of adhesive layer 106 is rounded and comprises at least two lobes configured to reduce patch skin shear forces). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode patch of Cross in view of Thompson to incorporate the rounded edges providing a plurality of lobes to arrive at the device of claim 13. Doing so would advantageously provide the device with a suitable design to reduce peeling discomfort from the skin ([0057]).
Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross, in view of Solosko (U.S. PGPub No. 2010/0228113).
Regarding claim 23, Cross teaches the device of claim 22 as stated above.
Cross fails to teach a spacer disposed between the electrode body and the patch body, the spacer forming an aperture well for each hydrogel cap.
In related prior art, Solosko teaches a similar electrode patch (Fig 5) wherein a spacer (Fig 5 retention seal 512) is disposed between a similar electrode body and a similar patch body (Fig 5 retention seal 512 is between gel retainer layer 514 (patch body configured to contact skin) and circuit layer 106 (electrode base)), the spacer forming an aperture well for each hydrogel cap (Fig 5 retention seal 512 has wells to retain hydrogel caps 111). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cross in view of Solosko to incorporate a spacer between the electrode body and patch body, the spacer forming an aperture well for each 
Regarding claim 26, in view of the combination of claim 23 above, Cross further teaches wherein the patch body is configured for removably mounting over a biceps muscle (Fig 2 patch 10 is capable of removable use over a biceps muscle).
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross, in view of Solosko as applied to claim 23, and in further view of Russell (U.S. PGPub No. 2015/0094558).
Regarding claim 24, the Cross/Solosko combination teaches the device of claim 23 as stated above.
Cross/Solosko fail to explicitly teach wherein the spacer and electrode body are permanently joined.
In related prior art, Russell teaches a similar electrode patch (Fig 5 sensor patch 500) wherein similar components are disclosed as optionally being permanently attached ([0050]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the electrode body of Cross in view of Solosko and Russell to incorporate the spacer permanently joined to the electrode body to arrive at the device of claim 24. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known connection (Cross, non-permanent connection between layers) for another well-known connection of layers of an electrode patch (Russell [0050] permanent connection) to yield the predictable result of securing layers of an electrode patch.
Regarding claim 25, 
Cross/Solosko fail to explicitly teach wherein the spacer and electrode body form a unitary item of manufacture.
In related prior art, Russell teaches a similar electrode patch (Fig 5 sensor patch 500) wherein similar components are disclosed as optionally being permanently attached ([0050]).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the electrode body and spacer having a unitary body of manufacture, since applicant has not disclosed that having a unitary body of manufacture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the electrode body and spacer having separate bodies of manufacture while still being capable of being mechanically and electrically coupled for use. 
Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross, in view of Munro (U.S. PGPub No. 2006/0029652).
Regarding claims 31-33, Cross teaches the device of claim 1 as stated above.
Cross is silent to the physical properties of the hydrogel caps.
However, in related prior art, Munro teaches similar biocompatible hydrogel materials for use with physiological sensing ([0043]) wherein the hydrogel has acceptable elastic and viscous moduli ([0147]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the hydrogel caps of Cross in view of Munro to incorporate they hydrogel caps having sufficient viscosity and elasticity to arrive at the device of claims 31-33 respectively. Doing so would be obvious to one of ordinary skill in the art as it is well-known that conductive hydrogels contain viscous and elastic 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.